           Case 2:20-cv-00157-JAD-NJK Document 37
                                               36 Filed 12/22/20
                                                        12/18/20 Page 1 of 2
                                                                           3




1    BENJAMIN J. CARMAN, ESQ.
     NV Bar # 12565
2    ROBERT T. HERNANDEZ, ESQ.
     NV Bar # 13892
3    CARMAN COONEY FORBUSH PLLC
     4045 Spencer Street Suite A47
4    Las Vegas, NV 89119
     Telephone: (702) 421-0111
5    Facsimile: (702) 516-1033
     service@ccfattorneys.com
6    Attorneys for Defendant
     IDS Property Casualty Insurance Company
7

8                        UNITED STATES DISTRICT COURT

9                                DISTRICT OF NEVADA

10    PARMOD K. GARG, an individual,                          2:20-CV-157-JAD-NJK

11                       Plaintiff,                          STIPULATION AND
                                                           [PROPOSED] ORDER TO
12    v.                                                      EXTEND FILING
                                                          DEADLINES FOR REPLIES
13    IDS PROPERTY CASUALTY INSURANCE                        TO RESPONSES TO
      COMPANY, a foreign corporation that does             MOTIONS FOR PARTIAL
14    business as Ameriprise Auto & Home                    SUMMARY JUDGMENT
      Insurance; BARBARA K. CEGAVSKE, as
15    Secretary of the State for the State of
                                                                     ECF No. 36
      Nevada; and DOES and ROE entities I - X,
16    inclusive,

17                      Defendants

18

19            IT IS HEREBY STIPULATED AND AGREED between Plaintiff Parmod

20   K. Garg and Defendant IDS Property Casualty Insurance Company by and through

21   their respective counsel of record, that the deadlines for filing the replies to the

22   responses to the parties’ cross motions for partial summary judgment, ECF

23   Numbers 33 and 34, be extended by two weeks to, respectively, January 12 and

24

25
       Case 2:20-cv-00157-JAD-NJK Document 37
                                           36 Filed 12/22/20
                                                    12/18/20 Page 2 of 2
                                                                       3




1    January 13. The parties stipulated to this extension as a result of the timing of the

2    responses relative to the holidays and time off taken by counsel for the same.

3

4    DATED December 18, 2020                    DATED December 18, 2020

5    CARMAN COONEY FORBUSH                      GARG GOLDEN LAW FIRM
     PLLC
6
     /s/Benjamin J. Carman                      /s/Amanda Jeanine Brookhyser
7    BENJAMIN J. CARMAN, ESQ.                   PUNEET K. GARG, ESQ.
     ROBERT T. HERNANDEZ, ESQ.                  AMANDA JEANINE BROOKHYSER,
8    Attorneys for Defendant                    ESQ.
     IDS Property Casualty Insurance            Attorneys for Plaintiff
9    Company                                    Parmod K. Garg

10

11
                                           ORDER
12

13
           IT IS SO ORDERED.
14
              12-22-2020
     Dated: _____________________
15

16
                                            _________________________________
17                                          UNITED STATES JUDGE

18

19

20

21

22

23

24
